 

Case 1:21-cv-00616-RDA-MSN Document 1-Eiled onfle1 Page | oi 8 PagelD# 1
MAILROOM

 

May LO ono!

 

Dow CULT

 

 

Kimboac ly Molltt- | |__| “(Bee Compbelide.

 

 

 

 

lS |“ alexanioaia vies € a) ep 5 VA 22021

 

 

Disney Eber PLIsZS | [31S Beene Viste cn

 

Oula noo, EL 208s

 

 

 

2 Wblb
Retr [ns

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 
lase 1:21-cv-00616-RDA-MSN Document1 Filed 05/19/21 Page 3 of 8 PagelD# 3 .

 

he Von child of “Kimberly Down mallets,

 

dane Kennedy ber as uns 10, 1299q

 

 

Keached the. se which 15 Whore Plant Ives.

 

 

 

 

The Vortrada| of Ki uber Dawon Mallett

 

Bret chs of Pll Clinton ‘and Hilary Clinton

 

 

 

 

 

 

 

° | A.arSec with the nick name Yogi Bear
¢ | When movie began produchonl and futher, I Lived

 

 

 

 

———e

 

 

LL. Wweay mn Red curly haw woeth One lock. down

jawed the vest of ik tn ‘Bon!

 

 

 

TL have alot of delermnaton to delat the Many

 

obStacles ancl hardships in mi. life.

 

 

| QTLPIDY and (gnaromce 15. Somethin ng LT Scoral at. _

 

trepesure- the man that. racsecl ME,

 

Grote BERS) Mu Mother, Uy lan Clinten, Seems to ME

 

| Yard, Controlline and Vengeful Mas) the Lord Help vs.

 

 

 

 

 

    

 

dishchve. and Verif Persona.
i

 

 

 
q

sso Oto smpan Doc 1 Filed05/19/21 P ag? rare
(Sney ony i 1AAZ_ or

 

 

 

 

BoAVve
Seattle tnter natima! Film Feshval feceéied
this [* On — TWune 1O, ADIa

 

 

orth Amuuco ON “June Ba, AOIR

 

 

 

Mericla Mam character Hr incesS Child of King + Queed

 

 

 

Merete didnt want to Fo Vows braclitions

 

 

ind despernlion; She ducned to. A Lovtch Sor

 

help

 

 

 

 

[Mende wears har uth one lock. Out;

 

 

 

Merida has moch | cotey minahon and

 

_ Sele ESieem j regard Btbtude of Ignorance.

 

 

 

worth QCVO9a nce ot Scorn Co) ness

 

| Uerelag Mothoa SauS ali, Mercla's retornl

 

oh_my Mericla. Laan have You heen LT have

 

 

een LOorned_, Sick .

 

| Merida hegins tes Treasore the Bear

 

 

 

HAS Ved Corly Brie

 

 

 
f~

Nase 1:21-cv-00616-RDA-MSN Document 1. Filed 05/19/21 Page 5 of 8 PagelD# 5

 

Directors: Brencla lpn Wark Andes

 

| odvebr STEVE Purcel Geceand)

 

 

froducevs: 4 that. Soaban Je al Sete

 

 

Andvens Staton, Deke Docloc erecty Wve Producee _

 

 

 

Voice Cnst: Kelty Macdonald , Billy Connolty |

 

|G mmo The mpds

 

 

 

 

Kewirs McK, Crug Fevausonl |

 

Vlot: Mernda treates Chaos

 

old Age Trodthion of the King dem, She bes

 

te be Knousn She usants ja be on her - OWN.

 

 

 

One nok Marry hoa Cathn> Chace of Man.

 

 

Seattle Cnbernobanat Film Fost val reesever!

MbCaAvEe” on SS One 16, Aola

 

 

 

Sydney Film Feshval Tone Ul, 2or_
With Many MoLE To Menhon

 

 

 

 

There Were IY the aber wl USA Set “pte
Show tho Movie “Berve

 

 

 

 

 

 

 

 
 

“Case I:21-CV-00616-RDA-MSN- Documemi- Filed 05/19/2t_ Page 6 of 8 PagelD#

 

 

q a § \ . ‘ oy
LCASYOAA DY ak Sy BUNT! york’ olor Daa + PADISSI. ys

 

~ at
Conse’, dso SMC sate sab 3S

 

 

M . ~~ . 9 q Ny . 4 s
BISS22A 5 adol- anda. stalin  pwasunoy

 

A
_asudott Sv oss seal o-toF Moto’, CasNnyn|

 

 

viloncia) vif ict _Dlossh 20M pilst aa g3/0V

 

gar os. dela sarstlal_ silat las2GmtodT onto)

 

\aszupyss} oun’ bby. Ni ris)

 

 

wey patdialion ton ud Zaans vent pba i ~kol't

 

 

G,
zoker§ 2 -enols peat zt arity +o rorbboeyl sok Hi
JABS son no sd af: atone, ee ncuon dt oq oH

 

OM to ssto9.9 cnubas ano LryaNi toa Dnt

 

 

 

’ -> mpi . oO.
lysvons 94 tovitee 4 ali lerorbenussn LL ofthhgo

 

Siok Of eal no “3VA_GcW

 

 

mos J) ane © louvres ont a4 {anf yp

 

nares oT Aho Lirafil nS ll

 

 

; t t 4 ty ’ , _
Gk Shy AR S2 iw taeda Bios, aaa!

 

“AVASA siyoMs ob) Cia nZ

 

 

 

 

 

 
ee Clase 1:21-cv-00616-RDA-MSN Document1 Filed 05/19/21 Page 7 of 8 PagelD# 7

 

Directors, Proc ucers, Voice CAST as Well anmentx

 

 

 

 

of Disney &t THES ALE iades K nood who TF am one)

 

the Kreud alot of the tneQ L clo.

 

2 hone BAL PAO Similarities ‘to thts Alames

 

 

Nat tes Muntoal ait” of thern, lout A Pew.

 

 

end a é "haoran | ‘ thece n)0.0 a real Shonghald on Erenda

 

 

Ee papmean, dog Phe ipoonty honters, Wife, 0S Ste _.

ehdedl Op with o Ler imured UIness._

 

 

 

Kel Nu Macclenalel

 

  

 

 

Knoto thot Tl eat at Mcdenal a lot.

 

 

 

Scdme Ln tho Vane. is an reland high land.
By Parents recieved DNA Crom S cottland in

 

 

Orton ‘Lo Produce oO rec heacl child.
Tney recieved Genes From the Larkect | King.

 

 

The to stam of Weddina ®onning Co G pcinces$

 

anc who Sho Marries Ys not SP to 7 Princess.

 

Lt is

 

 

TE de not want to” get Married dve. bo the

 

Asoects of Ule and hoos the Role of THuma

 

iS Jad out tn Ls.

 

ap

 

 

hese ace tlok of diblwences that Slop. OS

 

 

OM Decaming the Neo EAPTH “ier Arocl

 

 

 

 

Sh\t Homes ~ bo. Some ven howe ron
“perception? ef What the AJeo EARTH IS Coe yard
ASe 1:21-cv-00616-RDA-MSN Document1 Filed 05/19/21 Page 8 of 8 PagelD# 8

 

D Shiv EC rtien pus. Baw) Nit

 

Natty ~ GOD. Wire thon Yon,

 

 

Arelicue € in by Oy rot, Bisa: Aacl

      

 

 

 

 

 

 

 

 

 

 

 

 

Bit 2h. Chego pty Mecho a_

 

 

Minrt2 in. to DISNeG _STUDLO
Abour MME / :

 

 

 

ths Mane was 46204 bab
WhshosS, Grob NlQ We 2 Asbod

pay fbr lesion,

 

 

 

Hbllses Foss tony Sof Dalby =
LO Gh 2 Ls fact

 

 

 

if

LA IRs n ot thos She gee

Me An) A.

 

y

 

—

 

 

 

D7

pay Ss si —

 

 

 

 
